Plaintiffs in error were indicted, tried and convicted in Lake County, Florida, as principals in the second degree to the crime of robbery.
On careful analysis of the record we do not think the verdict in this case accords with the manifest weight of the evidence or with the justice of the cause, so the judgment will be and is hereby reversed and a new trial awarded. Ming v. State,89 Fla. 280, 103 So.2d Rep. 618.
Reversed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion and judgment. *Page 116